
	
		I
		112th CONGRESS
		2d Session
		H. R. 6544
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for patent box profit from the use of United States
		  patents.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Innovation in America
			 Act of 2012.
		2.Deduction for patent
			 box profits
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					200.Patent box
				profits
						(a)Allowance of
				deductionIf the taxpayer elects the application of this section,
				there shall be allowed as a deduction an amount equal to 71 percent of the
				lesser of—
							(1)the patent box
				profit of the taxpayer for the taxable year, or
							(2)taxable income
				(determined without regard to this section) for the taxable year.
							(b)Patent box
				profitFor purposes of this
				section—
							(1)In
				generalExcept as provided by paragraph (9), the term
				patent box profit means, with respect to a taxable year, IP profit
				multiplied by the ratio—
								(A)the numerator of
				which is the 5-year research and development expenditures of the taxpayer with
				respect to the taxable year, and
								(B)the denominator of which is the 5-year
				total costs of the taxpayer with respect to the taxable year.
								(2)IP
				profitThe term IP profit means the excess (if any)
				of—
								(A)patent gross
				receipts, over
								(B)the sum of—
									(i)the taxpayer’s
				cost of goods sold for the taxable year that are properly allocable to patent
				gross receipts,
									(ii)other expenses, losses, or deductions
				(other than the deduction allowed under this section), which are properly
				allocable to patent gross receipts, plus
									(iii)routine
				profit.
									(3)Routine
				profitThe term routine profit means—
								(A)the taxpayer’s cost of goods sold for the
				taxable year properly allocable to patent gross receipts reduced by the portion
				of cost of goods sold related to the sum of cost of raw materials, cost of
				items purchased for resale, and amounts incurred for intangible property rights
				(including royalties and amortization), multiplied by
								(B)15 percent.
								(4)Allocation
				methodThe Secretary shall
				prescribe rules for the proper allocation of items described in this paragraph
				for purposes of determining patent box profit. Such rules shall provide for the
				proper allocation of items whether or not such items are directly allocable to
				patent gross receipts.
							(5)Special
				rules
								(A)Determination of
				costs
									(i)In
				generalCost shall be
				determined in accordance with the principles of sections 263A and 471, as
				provided for by the Secretary under regulations or other guidance.
									(ii)Items brought
				into the United StatesFor purposes of determining cost of goods
				sold, any item or service brought into the United States shall be treated as
				acquired by purchase, and its cost shall be treated as not less than its value
				immediately after it entered the United States. A similar rule shall apply in
				determining the adjusted basis of leased or rented property where the lease or
				rental gives rise to patent gross receipts.
									(iii)Exports for
				further manufactureIn the case of any property described in
				clause (ii) that had been exported by the taxpayer for further manufacture, the
				increase in cost or adjusted basis under subparagraph (A) shall not exceed the
				difference between the value of the property when exported and the value of the
				property when brought back into the United States after the further
				manufacture.
									(B)5-year research
				and development expendituresThe term 5-year research and
				development expenditures means with respect to a taxable year the
				research and development expenditures paid or incurred by the taxpayer for the
				performance of research and development in the United States for which a
				deduction is allowed under subsection (a) or (b) of section 174 (determined
				without regard to section 41) for the 5-taxable-year period ending with the
				taxable year.
								(C)5-year total
				costsThe term 5-year
				total costs means with respect to a taxable year the excess of—
									(i)all costs paid or incurred by the taxpayer
				for the 5-taxable year period ending with such taxable year, over
									(ii)the sum
				of—
										(I)the taxpayer’s
				cost of goods sold for such 5-taxable year period,
										(II)interest paid or accrued for such 5-taxable
				year period,
										(III)taxes paid or
				accrued for such 5-taxable year period, and
										(IV)the net gain or
				loss for such 5-taxable year period from the sale or exchange of capital
				assets.
										(D)Rules relating
				to 5-year periodFor purposes of this paragraph—
									(i)Not in existence
				for entire 5-year periodIf
				the taxpayer was not in existence for the entire 5-year period referred to in
				subparagraphs (B) and (C), such subparagraphs shall be applied on the basis of
				the period during which such taxpayer was in existence.
									(ii)Treatment of
				predecessorsAny reference in this paragraph to a taxpayer shall
				include a reference to any predecessor of such taxpayer.
									(6)Patent gross
				receipts
								(A)In
				generalThe term patent gross receipts means gross
				receipts of the taxpayer for the taxable year which are derived from the sale,
				lease, license, or other disposition of qualified patent property.
								(B)Related
				persons
									(i)In
				generalThe term patent gross receipts shall not
				include any gross receipts of the taxpayer derived from property leased,
				licensed, or rented by the taxpayer for use by any related person.
									(ii)Related
				personFor purposes of clause (i), a person shall be treated as
				related to another person if such persons are treated as a single employer
				under subsection (a) or (b) of section 52 or subsection (m) or (o) of section
				414, except that determinations under subsections (a) and (b) of section 52
				shall be made without regard to section 1563(b).
									(7)Qualified patent
				property
								(A)In
				generalThe term qualified patent property means
				property which is a product which incorporates a qualified patent or
				patents—
									(i)if more than a
				substantial percentage of the value of the product is derived from the direct
				or indirect use of one or more qualified patents, and
									(ii)the gross
				receipts of the taxpayer from the sale, lease, license, or other disposition of
				the product are domestic production gross receipts under section
				199(c)(4).
									(B)Special rule
				relating to contract manufacturingFor purposes of subparagraph (A)(ii), if
				the product was produced to the taxpayer’s specifications within the United
				States under a contract, the taxpayer’s gross receipts from the sale, lease,
				license or other disposition of the product shall be treated as domestic
				production gross receipts if the contract manufacturer certifies to the
				taxpayer that the contract manufacturer’s sale of such product to the taxpayer
				resulted in domestic production gross receipts of the contract
				manufacturer.
								(C)Domestic
				production gross receiptsFor purposes of this paragraph, the
				term domestic production gross receipts has the meaning given such
				term by section 199(c)(4), except that the term United States as
				defined in subsection (d)(7) of this section shall be substituted for the term
				United States as used in such section.
								(8)Qualified
				patent
								(A)In
				generalThe term qualified patent means a
				patent—
									(i)issued or extended by, or for which an
				application is pending before, the United States Patent and Trademark Office
				under title 35, United States Code,
									(ii)with respect to
				which—
										(I)the taxpayer is
				the patent owner or the holder of an exclusive license to exploit the patent
				within a specified territory or for a specific purpose,
										(II)the taxpayer is actively involved in the
				decision-making connected with exploiting the patent, and
										(III)either the taxpayer or a member of the
				affiliated group of which the taxpayer is a member performed substantial
				activity to develop the patented invention, its application, or a product
				incorporating the patented invention, and
										(iii)for any taxable
				year beginning after the third taxable year beginning after the date of the
				enactment of this section, more than a substantial percentage of the activity
				to develop the patented invention or its application occurs in the United
				States.
									Clause
				(iii) shall not apply to a patent if a member of the taxpayer’s affiliated
				group performed more than a substantial percentage of the activity to develop
				the patent outside the United States prior to the end of such third taxable
				year, and the taxpayer owns the patent in the United States at the end of such
				third taxable year.(B)Special rule for
				certain foreign patentsIf
				the taxpayer—
									(i)is the patent owner or the holder of an
				exclusive license to exploit a patent which meets the requirements of
				subparagraph (A),
									(ii)is issued or
				extended by a foreign country a patent for the same or substantially similar
				invention or application as the patent described in clause (i), and
									(iii)is the owner of,
				or the holder of an exclusive license to exploit, the foreign patent described
				in clause (ii),
									then the foreign patent described
				in clause (ii) shall be treated as a qualified patent for purposes of this
				section.(C)Special rules
				relating to licensing
									(i)Licensee
				TaxpayerIn the case of a
				license of a patent to the licensee taxpayer, the patent shall not be treated
				as a qualified patent in the hands of the licensee taxpayer unless the licensee
				satisfies the requirements of subparagraph (A)(ii) and the licensor—
										(I)certifies to the licensee (in such form and
				manner as the Secretary may prescribe) that the patent satisfies the
				requirements of clauses (i) and (iii) of subparagraph (A), and
										(II)provides to the
				licensee such information as the Secretary may require to determine whether the
				patent is a qualified patent.
										(ii)Licensor
				taxpayerIn the case of a license of a qualified patent by the
				licensor taxpayer, the amount of royalties, profit shares, and similar amounts
				received from the license that directly relate to the production of qualified
				patent property by the licensee taxpayer shall be treated as patent gross
				receipts if—
										(I)the licensor meets
				the requirements of clause (i),
										(II)the licensor
				developed or acquired and added substantial value to the qualified patent, but
				only so long as the licensor is regularly engaged in the development and
				addition of substantial value to property of such kind, and
										(III)the licensee
				certifies to the licensor (in such form and manner as the Secretary may
				prescribe) that the royalty relates to the production of qualified patent
				property by the licensee taxpayer.
										(D)Special rules
				relating to patent claims denied or ruled invalid
									(i)RecaptureIf—
										(I)there is a
				recapture event with respect to any claim contained in a qualified patent,
				and
										(II)a deduction was
				allowed under subsection (a) for any taxable year with respect to such
				claim,
										the tax
				imposed by this chapter for the taxable year in which such recapture event
				occurs shall be increased by the recapture amount.(ii)Recapture
				eventFor purposes of clause (i), the term recapture
				event means, with respect to a claim that—
										(I)the patent does
				not issue on the basis (in whole or in part) of such claim, or
										(II)such claim is determined by the United
				States Patent and Trademark Office or a court of competent jurisdiction not to
				be valid.
										(iii)Recapture
				amountFor purposes of clause (i), the recapture amount with
				respect to a claim is the sum of—
										(I)the excess of the
				amount by which—
											(aa)the total tax (determined without regard to
				subsection (a)) that would be shown on returns of tax of the taxpayer for all
				taxable years for which a deduction was allowed under subsection (a) with
				respect to such claim, exceeds
											(bb)the total tax shown on all returns of tax
				of the taxpayer for all taxable years for which a deduction was allowed under
				subsection (a) with respect to such claim, determined with regard to subsection
				(a), plus
											(II)in the case of a recapture event described
				in clause (ii)(I), interest at the underpayment rate established under section
				6621 on the amount determined under subclause (I) for each prior taxable year
				for the period beginning on the due date for filing the return for the prior
				taxable year involved.
										(9)Alternative
				determination of patent box profit
								(A)In
				generalIn accordance with
				regulations or other guidance provided by the Secretary, the taxpayer may elect
				to determine patent box profit as the amount equal to the net income derived
				from patent gross receipts related to exploitation of the qualified patent that
				would be received for the taxable year if all transactions of the taxpayer for
				the taxable year were conducted at arm’s length under the principles of section
				482.
								(B)ElectionAn election under subparagraph (A) for a
				taxable year shall apply with respect to all qualified patents. Such election,
				once made, may be revoked only with the consent of the Secretary.
								(c)Alternative
				method for certain taxpayersIn the case of a taxpayer which
				meets the $5,000,000 gross receipts test of section 448(c) for the taxable
				year, patent box profit shall be the greater of the amount determined under
				subsection (b) or 50 percent of IP profit.
						(d)Definitions and
				special rulesFor purposes of this section—
							(1)Application of
				section to pass-thru entities
								(A)Partnerships and
				S corporationsIn the case of a partnership or S
				corporation—
									(i)the deduction
				under subsection (a) shall be determined at the partner or shareholder
				level,
									(ii)except as provided in clause (i), all
				determinations relating to receipts, expenses, and whether a patent is a
				qualified patent shall be made at the entity level, and
									(iii)each partner or
				shareholder shall take into account such person’s allocable share of each item
				described in clause (i) or (ii) of subsection (b)(2)(A) (determined without
				regard to whether the items described in such clause (i) exceed the items
				described in such clause (ii)).
									(B)Trusts and
				estatesIn the case of a trust or estate—
									(i)the items referred
				to in subparagraph (A)(ii) (as determined therein) shall be apportioned between
				the beneficiaries and the fiduciary (and among the beneficiaries) under
				regulations prescribed by the Secretary, and
									(ii)for purposes of
				paragraph (2), adjusted gross income of the trust or estate shall be determined
				as provided in section 67(e) with the adjustments described in such
				paragraph.
									(C)Application to
				individualsIn the case of an individual, subsection (a)(2) shall
				be applied by substituting adjusted gross income for
				taxable income. For purposes of the preceding sentence, adjusted
				gross income shall be determined—
									(i)after application
				of sections 86, 135, 137, 199, 219, 221, 222, and 469, and
									(ii)without regard to
				this section.
									(D)Agricultural and
				horticultural cooperatives
									(i)Deduction
				allowed to patronsAny person who receives a qualified payment
				from a specified agricultural or horticultural cooperative shall be allowed for
				the taxable year in which such payment is received a deduction under subsection
				(a) equal to the portion of the deduction allowed under subsection (a) to such
				cooperative which is—
										(I)allowed with
				respect to the portion of the patent box profit to which such payment is
				attributable, and
										(II)identified by
				such cooperative in a written notice mailed to such person during the payment
				period described in section 1382(d).
										(ii)Cooperative
				denied deduction for portion of qualified paymentsThe taxable
				income of a specified agricultural or horticultural cooperative shall not be
				reduced under section 1382 by reason of that portion of any qualified payment
				as does not exceed the deduction allowable under clause (i) with respect to
				such payment.
									(iii)Taxable income
				of cooperatives determined without regard to certain
				deductionsFor purposes of this section, the taxable income of a
				specified agricultural or horticultural cooperative shall be computed without
				regard to any deduction allowable under subsection (b) or (c) of section 1382
				(relating to patronage dividends, per-unit retain allocations, and nonpatronage
				distributions).
									(iv)Special rule
				for marketing cooperativesFor purposes of this section, a
				specified agricultural or horticultural cooperative described in clause
				(vi)(II) shall be treated as having manufactured, produced, grown, or extracted
				in whole or significant part any qualifying production property marketed by the
				organization which its patrons have so manufactured, produced, grown, or
				extracted.
									(v)Qualified
				paymentFor purposes of this paragraph, the term qualified
				payment means, with respect to any person, any amount which—
										(I)is described in
				paragraph (1) or (3) of section 1385(a),
										(II)is received by
				such person from a specified agricultural or horticultural cooperative,
				and
										(III)is attributable
				to patent box profits with respect to which a deduction is allowed to such
				cooperative under subsection (a).
										(vi)Specified
				agricultural or horticultural cooperativeFor purposes of this
				paragraph, the term specified agricultural or horticultural
				cooperative means an organization to which part I of subchapter T
				applies which is the owner of, or the holder of an exclusive license to
				exploit, a qualified patent.
									(E)RegulationsThe
				Secretary may prescribe rules requiring or restricting the allocation of items
				under this paragraph and may prescribe such reporting requirements as the
				Secretary determines appropriate.
								(2)Special rule for
				affiliated groups
								(A)In
				generalAll members of an expanded affiliated group shall be
				treated as a single corporation for purposes of this section.
								(B)Expanded
				affiliated groupFor purposes of this section, the term
				expanded affiliated group means an affiliated group as defined in
				section 1504(a), determined—
									(i)by
				substituting more than 50 percent for at least 80
				percent each place it appears, and
									(ii)without regard to
				paragraphs (2) and (4) of section 1504(b).
									(C)Allocation of
				deductionExcept as provided in regulations, the deduction under
				subsection (a) shall be allocated among the members of the expanded affiliated
				group in proportion to each member’s respective amount (if any) of patent box
				profit.
								(3)Coordination
				with minimum taxFor purposes of determining alternative minimum
				taxable income under section 55—
								(A)patent box profit
				shall be determined without regard to any adjustments under sections 56 through
				59, and
								(B)in the case of a
				corporation, subsection (a)(2) shall be applied by substituting
				alternative minimum taxable income for taxable
				income.
								(4)Coordination
				with domestic production activities deductionThis section shall
				be applied without regard to the deduction allowed under section 199.
							(5)Unrelated
				business taxable incomeFor purposes of determining the tax
				imposed by section 511, subsection (a)(2) shall be applied by substituting
				unrelated business taxable income for taxable
				income.
							(6)Acquisitions and
				dispositionsThe Secretary shall provide for the application of
				this subsection in cases where the taxpayer acquires, or disposes of, the major
				portion of a trade or business or the major portion of a separate unit of a
				trade or business during the taxable year.
							(7)United
				StatesThe term United States includes the District
				of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, the
				Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and Palau.
							(e)Election
							(1)In
				generalThe taxpayer may make an election to have this section
				apply for any taxable year.
							(2)Pass-thru
				entitiesIn the case of a pass-thru entity, the election shall be
				made at the partner or shareholder level.
							(3)RevocationAn
				election under paragraph (1), once made, may be revoked only with the consent
				of the Secretary.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations which prevent the abuse of the purposes of
				this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section 56(d)(1)(A) of such Code is amended
			 by striking deduction under section 199 both places it appears
			 and inserting deductions under sections 199 and 200.
				(2)Section
			 56(g)(4)(C) of such Code is amended by adding at the end the following new
			 clause:
					
						(vii)Deduction for
				domestic business incomeClause (i) shall not apply to any amount
				allowable as a deduction under section
				200.
						.
				(3)The following provisions of such Code are
			 each amended by inserting 200, after 199,.
					(A)Section
			 86(b)(2)(A).
					(B)Section 135(c)(4)(A).
					(C)Section
			 137(b)(3)(A).
					(D)Section
			 219(g)(3)(A)(ii).
					(E)Section
			 221(b)(2)(C)(i).
					(F)Section 222
			 (b)(2)(C)(i).
					(G)Section
			 246(b)(1).
					(H)Section
			 469(i)(3)(F)(iii).
					(4)Section
			 163(j)(6)(A)(i) of such Code is amended by striking and at the
			 end of subclause (III) and by inserting after subclause (IV) the following new
			 subclause:
					
						(V)any deduction allowable under section 200,
				and
						.
				(5)Section
			 170(b)(2)(C) of such Code is amended by striking and at the end
			 of clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by inserting after clause (v) the following new
			 clause:
					
						(vi)section
				200.
						.
				(6)Section 172(d) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(8)Domestic
				business incomeThe deduction
				under section 200 shall not be
				allowed.
						.
				(7)Section 199(c) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(8)Coordination
				with patent box profits deductionQualified production activities income,
				taxable income, and domestic production gross receipts shall be determined
				without regard to section
				200.
						.
				(8)Section
			 199(d)(2)(B) of such Code is amended by striking this section
			 and inserting this section and section 200.
				(9)Section 613(a) of such Code is amended by
			 striking deduction under section 199 and inserting
			 deductions under sections 199 and 200.
				(10)Section
			 613A(d)(1) of such Code is amended by redesignating subparagraphs (C), (D), and
			 (E) as subparagraphs (D), (E), and (F), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)any deduction allowable under section
				200,
						.
				(11)Section 1402(a)
			 of such Code is amended by striking and at the end of paragraph
			 (16), by redesignating paragraph (17) as paragraph (18), and by inserting after
			 paragraph (16) the following new paragraph:
					
						(17)the deduction provided by section 200 shall
				not be allowed;
				and
						.
				(c)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					
						Sec. 200. Patent box
				profits.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
